—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 3, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 8 to 16 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion. The court struck an appropriate balance between the probative value and possible prejudicial effect of defendant’s prior convictions in its Sandoval ruling. We note the court’s exclusion of numerous misdemeanor convictions, three parole violations, and two prior felony convictions, including a conviction for the sale of a controlled substance. The court properly permitted inquiry into the existence and underlying facts of prior convictions for attempted robbery, grand larceny, and petit larceny, all of which were relevant to defendant’s credibility. Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.